The decree appealed from is affirmed, for the reasons stated by Vice-Chancellor Berry in an opinion reported in 113 N.J. Eq. 12.
By so doing, this court is not to be understood as approving the utterances of the learned vice-chancellor not pertinent to the disposition of the case and embodied in the last paragraph commencing on page 23 of the report and concluding on page 24. Suffice it to say that since the parties were before the court and it had jurisdiction it could, by virtue of the statute, reform an informality in the proceeding.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 14.
For reversal — None. *Page 311